Opinion issued April 19, 2022




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-22-00235-CV
                           ———————————
  ZETAH LOUIS, AS NEXT FRIEND OF KHASEEN ISRAEL-BARNEY
      AND ABCDE PETERSON, MINOR CHILDREN, Appellant
                                       V.
                   COREY JUJUAN WILLIAMS, Appellee


                   On Appeal from the Probate Court No. 1
                           Harris County, Texas
                       Trial Court Case No. 490,130


                         MEMORANDUM OPINION

      Appellant, Zetah Louis, as next friend of the minor children Khaseen Israel-

Barney and Abcde Peterson, has filed a petition for permissive appeal seeking to

challenge an interlocutory order denying her pretrial motion to apply Georgia law

to determine the issue of parentage.        See TEX. CIV. PRAC. & REM. CODE
§ 51.014(d); TEX. R. APP. P. 28.3. To be entitled to a permissive appeal from an

interlocutory order that would not otherwise be appealable, the requesting party

must establish that (1) the order to be appealed involves a “controlling question of

law as to which there is a substantial ground for difference of opinion” and (2) an

immediate appeal from the order “may materially advance the ultimate termination

of the litigation.” TEX. CIV. PRAC. & REM. CODE § 51.014(d); see TEX. R. APP. P.

28.3(e)(4); TEX. R. CIV. P. 168. Because we conclude that the petition fails to

establish each requirement of Rule 28.3(3)(e)(4), we deny the petition for

permissive appeal. See TEX. R. APP. P. 28.3(e)(4).

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                         2